United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, SCRANTON POST
OFFICE, Scranton, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2443
Issued: March 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2007 appellant, through his attorney, filed an appeal from January 23
and March 15, 2007 merit decisions of the Office of Workers’ Compensation Programs and an
August 31, 2007 hearing representative’s decision denying his claim for disability compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that he was disabled from July 29, 2006
through April 22, 2007 due to his accepted employment injury.
FACTUAL HISTORY
On May 8, 2002 appellant, then a 41-year-old letter carrier, filed an occupational disease
claim alleging that he sustained a ruptured disc in his neck due to factors of his federal
employment. He became aware of his condition on October 2, 2001. The Office accepted the

claim, assigned file number 032008039, for neck sprain and displacement of a cervical
intervertebral disc.1 The Office authorized an anterior cervical fusion at C4-5 and C5-6.
Appellant returned to work with restrictions in July 2003. On June 23, 2006 he filed a
recurrence of disability claim on June 15, 2006 causally related to an October 2001 injury.
On July 25, 2006 Dr. Kenneth W. Gentilezza, a Board-certified physiatrist, evaluated
appellant for recurrent right arm and neck pain. He noted that a June 20, 2006 electromyogram
(EMG) and nerve condition study (NCS) revealed right-sided active nerve root irritation and
magnetic resonance imaging (MRI) scan studies showed progressive abnormalities.
Dr. Gentilezza listed findings of a mildly positive Spurling’s maneuver and restricted cervical
movement. He related, “At this point it appears that [appellant] is having [a] recurrence of his
previous neck injury which at the very least seems to have affected the C5-6 level and his
problem with the C4-5 level in the past, but his examination, MRI scan findings, and EMG/NCS
seems to indicate more of a C5-6 issue.” Dr. Gentilezza opined that appellant could continue
working with restrictions and referred him to Dr. Walter C. Peppelman, an osteopath, for a
surgical consultation. In progress reports dated August and September 2006, Dr. Gentilezza
found that appellant was totally disabled from employment.
In a report dated August 1, 2006, Dr. Samuel A. Valenti, a Board-certified internist,
found intact sensation of the right upper extremity, decreased grip strength and mildly restricted
cervical range of motion. He diagnosed right upper extremity paresthesia and increased cervical
pain. Dr. Valenti opined that appellant should remain off work for the next two days.
On August 3, 2006 Dr. Peppelman discussed appellant’s complaints of increased right
shoulder pain, stabbing pain and weakness of the right arm and dysesthetic right hand
movements. He noted that an MRI scan study revealed a disc bulge at C6-7 and an EMG
revealed chronic C5-6 radiculopathy with mild acute nerve irritation. Dr. Peppelman was unable
to diagnose the source of appellant’s complaints and recommended conservative treatment.2
On October 6, 2006 the Office accepted that appellant sustained a recurrence of disability
on June 15, 2006.3 Appellant filed a claim for compensation beginning October 28, 2006.
An EMG obtained on October 9, 2006 revealed acute brachial plexopathy of the lower
trunk of the right brachial plexus with “associated denervation and motor and sensory axon loss.”
In a report dated November 28, 2006, Dr. Gentilezza diagnosed C5-7 radiculopathy on the right
side and brachial plexopathy on the right consistent with Parsonage Turner syndrome. He
indicated that he was unfamiliar with appellant’s previous work-related condition as he had only
treated him since July 2006. Dr. Gentilezza stated, “It [is] my opinion with a reasonable degree
1

Appellant has a claim accepted for a right shoulder condition in file number 03208732.

2

On August 8, 2006 Dr. Gentilezza recommended epidural steroid injections at C5-6.

3

On October 3, 2006 an Office medical adviser determined that the Office should not approve physical therapy
for the right shoulder as appellant’s pain may be due to his cervical spine condition. He noted that an MRI scan
obtained April 7, 2004 revealed a stable fusion from C4 to C6 but a disc protrusion at C6-7.

2

of medical certainty that there has not been an aggravation of that previous condition but a
recurrence of that previous condition for the most part.” He asserted that the etiology of the
brachial plexopathy and its relationship to appellant’s work injury was unclear. Dr. Gentilezza
found that appellant was currently unemployable due to his right upper extremity brachial
plexopathy.4
By decision dated January 23, 2007, the Office denied appellant’s claim for
compensation from October 6 to November 24, 2006.
In a January 16, 2007 report, received by the Office on January 29, 2007, Dr. Gentilezza
noted that the Office had accepted an anterior C4-5 and C5-6 cervical fusion as related to the
employment injury. He was uncertain how appellant’s Parsonage Turner syndrome was related
to the 2001 work injury and noted that the diagnosis was not consistent with a fusion.
By decision dated March 15, 2007, the Office denied appellant’s claim for compensation
from December 9, 2006 to February 2, 2007.
On March 25, 2007 appellant, through counsel, requested an oral hearing. He submitted
a March 6, 2007 report from Dr. Gentilezza who opined that appellant’s condition was due to his
accepted employment injury and constituted “a recurrence of that work injury and not a new
event or work accident.” Dr. Gentilezza based his conclusion on clinical findings and symptoms.
On April 17, 2007 Dr. Gentilezza noted that appellant continued to have left arm
symptoms such that he was only capable of sedentary activity. He indicated that his right arm
weakness had not progressed and that he was interested in resuming sedentary employment.
Dr. Gentilezza reviewed the medical history and related that appellant’s neck pain and arm
symptoms never fully resolved following his cervical fusion at C4-5 and C5-6 in 2003. When
appellant returned to work he attempted to carry his mailbag on his right shoulder but
experienced radiating numbness and paresthesias through the right arm. Dr. Gentilezza noted
that one EMG showed radiculopathy at C5-6 and another obtained a short time later revealed a
brachial plexopathy at C5-6. He found that, based on appellant’s history, repeated clinical
examinations and MRI scan studies, he sustained a brachial plexus lesion at the time of his
original work injury. Dr. Gentilezza opined that his brachial plexus lesion never resolved and
that his wearing a mail sack on his right shoulder caused increased symptoms. He asserted:
“Therefore, it makes most sense to me that as a result of his ongoing continuation
of work as a mail carrier he has had a slow yet progressive recurrence of his
October 2001 work injury that subsequently required surgery in 2003 at C4-5 and
C5-6, but additionally likely had a brachial plexus lesion dating back to the 2001
injury as well that never improved and was only discovered as time [went] on.
Thus, it is my opinion, with a reasonable degree of medical certainty that at this
point in time [appellant’s] impairment and disability is directly related to his 2001
work injury and seems to be most consistent with a recurrence of that injury.…”
4

In a progress report dated November 28, 2006, Dr. Avner Griver, a Board-certified physiatrist, diagnosed right
upper extremity pain and right hand pain with nerve intervention. He recommended pain medication.

3

Dr. Gentilezza diagnosed right arm and neck radiculopathy and right brachial plexopathy
due to appellant’s accepted employment injury. He noted that there may have been an
aggravation of his condition due to his work as a mail handler subsequent to his surgery.
Dr. Gentilezza released appellant for a trial of sedentary employment.
By decision dated August 31, 2007, the Office hearing representative affirmed the
January 23 and March 15, 2007 decisions. She noted that appellant stopped work on July 29,
2006 and returned to work on April 23, 2007. Appellant used sick and annual leave until
October 16, 2006. The hearing representative found that the medical evidence did not support a
recurrence of disability as Dr. Gentilezza opined that appellant’s condition may be due to work
duties performed following his cervical fusion.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act5 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.6 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.7 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.8 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the claimant,12 must be one of reasonable medical certainty13
5

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

6

Sean O’Connell, 56 ECAB 195 (2004).

7

Paul E. Thams, 56 ECAB 503 (2005).

8

Id.

9

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

John J. Montoya, 54 ECAB 306 (2003).

11

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

12

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

13

John W. Montoya, supra note 10.

4

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.14
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.15
ANALYSIS
The Office accepted that appellant sustained neck sprain and displacement of a cervical
intervertebral disc due to factors of his federal employment. He underwent an anterior cervical
fusion at C4-5 and C5-6. Appellant returned to work with restrictions in July 2003. He filed a
claim for compensation for total disability beginning October 6, 2006. At the hearing, appellant
specified that he stopped work on July 29, 2006.
In a report dated July 25, 2006, Dr. Gentilezza noted that diagnostic tests showed active
nerve root irritation on the right side and MRI scan studies showed progressive abnormalities.
He diagnosed a recurrence of appellant’s prior neck injury and opined that he could continue
working with restrictions. In progress reports dated August and September 2006, Dr. Gentilezza
found that appellant was totally disabled from employment.
In a report dated November 28, 2006, Dr. Gentilezza diagnosed C5-7 radiculopathy on
the right side and brachial plexopathy on the right consistent with Parsonage Turner syndrome.
He asserted that the etiology of the brachial plexopathy was uncertain. Dr. Gentilezza found that
appellant was disabled from employment. On March 6, 2007 he attributed appellant’s condition
to his accepted employment injury rather than a “new event or work accident.”
On April 17, 2007 Dr. Gentilezza opined that, based on appellant’s history, repeated
clinical examinations and MRI scan studies, he sustained a brachial plexus lesion at the time of
his original work injury. He opined that the brachial plexus lesion did not resolve and that he
sustained increased symptoms due to carrying his mail sack. Dr. Gentilezza diagnosed right arm
and neck radiculopathy and right brachial plexopathy due to his accepted employment injury.
He concluded that appellant’s neck and right arm symptoms were a recurrence of his
employment injury and the result of cumulative trauma from his employment duties.
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence to see that justice is done.16 The Board
finds that, although the reports of Dr. Gentilezza are insufficiently rationalized to meet
appellant’s burden of proof to establish that he sustained brachial plexopathy due to the accepted
work factors, they stand uncontroverted in the record and raise an inference of causal
14

Judy C. Rogers, 54 ECAB 693 (2003).

15

Jimmy A. Hammons, 51 ECAB 219 (1999).

16

Phillip L. Barnes, 55 ECAB 426 (2004).

5

relationship sufficient to require further development by the Office.17 Accordingly, the Board
finds that the case must be remanded to the Office. On remand, the Office should further
develop the medical record to determine whether appellant’s brachial plexopathy was related to
his employment and, if so, any periods of disability. Following this and such further
development as the Office deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 31, March 15 and January 23, 2007 are set aside and the
case is remanded for further proceedings consistent with this opinion of the Board.
Issued: March 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Id.

6

